Citation Nr: 9919328	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-12 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel





INTRODUCTION

The veteran served on active duty for more than two years, 
including the period from September 1968 to March 1971.

This matter comes to the Board of Veterans Appeals (Board) 
from a rating decision dated in January 1997, which increased 
the evaluation assigned for the veteran's service-connected 
PTSD from 10 percent to 30 percent.  The veteran has 
continued to disagree with the assigned rating.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's PTSD is manifested by mild depression, and 
is not productive of more than definite impairment.

3. There is no clinical evidence of panic attacks, memory 
impairment or thought disturbance.


CONCLUSION OF LAW

A rating in excess of 30 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.132, 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996), as amended by 38 C.F.R. § 4.130, Diagnostic Code 9411 
(effective November 7, 1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected PTSD 
that are within the competence of a lay party to report are 
sufficient to conclude that his claim is well grounded.  
Proscelle v. Derwinski,        2 Vet. App. 629; Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  No further development is 
necessary in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Factual background 

The service medical records show that the veteran was 
referred to the mental hygiene clinic in November 1970 due to 
nervousness, an inability to sleep at night and the fact that 
he stated that he lost control of himself.  He claims that he 
had had the same nervous condition for approximately two 
years as a civilian.  When seen in the mental hygiene clinic, 
it was noted that the veteran was experiencing situational 
stress, manifested by somewhat hysterical outbursts.  It was 
indicated that the veteran should be returned to duty as soon 
as possible to alleviate any reinforcements of his behavior.  
No gross psychiatric diagnosis was warranted at that time.  
Medication was prescribed. 

A Department of Veterans Affairs (VA) psychiatric examination 
was conducted in January 1994.  The veteran related that 
throughout the years, he had nightmares of Vietnam.  He 
described his in-service stressors.  Following an 
examination, the  examiner noted that a diagnosis of PTSD 
would be operative in the veteran, in spite of the fact that 
he had never sought treatment for it and that apparently the 
condition was rather mild in nature.  

The veteran was again afforded a psychiatric examination by 
the VA in February 1995.  He claim that after discharge from 
service, he started having bad dreams.  He claimed that he 
had severe nightmares all the time and that he always had 
intrusive recollections of his experiences in Vietnam.  The 
diagnosis was PTSD, chronic, moderately severe.  

Based, in part, on the findings summarized above, as well as 
the veteran's testimony at a hearing at the RO in November 
1994, a hearing officer, in a decision dated in August 1995, 
granted service connection for PTSD and assigned a 10 percent 
rating.  This decision was effectuated by the RO in a rating 
action dated later that month.  The 10 percent evaluation 
assigned was effective from October 1993.  

The veteran filed a new claim for increase in March 1996.  In 
support of that claim, VA outpatient treatment records dated 
in 1996 have been associated with the claims file.  The 
veteran was seen in February 1996 and complained of anxiety, 
fears, depression, insomnia, nightmares and memories of 
Vietnam.  An examination showed that the veteran had a 
constricted affect and a depressed mood.  He expressed 
feelings of survivor's guilt.  The veteran admitted to 
memories of Vietnam which were triggered by helicopters.  The 
diagnostic impression was PTSD.  When seen in April 1996, the 
veteran described nightmares and flashbacks.  He also noted 
that he had startle reactions.  His biggest concern was his 
fear.  He was hypervigilant with insomnia, and he described 
occasional rage outbursts.  The veteran stated that he had 
had many more jobs than he could name, most of which lasted 
only three to six months because he left them to his anger 
arousal.  An examination showed that the veteran was quite 
presentable who, on the surface, was quite calm.  He was 
alert and cooperative.  His speech was fluent and his 
thoughts were coherent.  His affect was anxious.  The veteran 
was oriented as to time, place and person.  Judgment and 
insight were fair.  The assessment was PTSD.  In June 1996, 
the veteran related that he had lost his job.  He stated that 
he still had nightmares and flashbacks.  The veteran 
described what sounded to be a recurring dissociative state, 
in which he reported that he became panicky when confined to 
the home for any length of time.  The assessment was PTSD.   

On VA psychiatric examination in November 1996, the veteran 
related that he had been treated by the VA for approximately 
the last year.  It was indicated that he was on medication.  
The veteran stated that his condition had worsened over the 
previous year.  He noted that he had quit his job about six 
months earlier because people were against him and calling 
him names.  The veteran reported that his sleep medication 
had had to be increased recently in order to help him sleep 
well.  He still occasionally had bad dreams, which were 
apparently flashbacks of his Vietnam experiences.  He felt 
very paranoid at night and locked everything up and checked 
the doors two or three times.  The veteran also reported 
flashbacks during the day.  One of his biggest complaints was 
constantly feeling emotional and fearful.  He noted that he 
tried not to be around people.  He stated that he had 
difficulty with anger.  He often felt that people did not 
like him and did not want to help him.  

An examination showed that the veteran was casually dressed 
and had fair grooming.  He made good eye contact and was 
cooperative.  The veteran spoke spontaneously with normal 
rate and rhythm, but with some anxiousness in his voice.  His 
psychomotor activity was slightly increased.  His mood was 
anxious and his affect was appropriate to his mood.  There 
was no lability of affect.  The veteran was alert and 
oriented to person, place and time.  He had good recent and 
remote memory.  Concentration and judgment were fair.  His 
insight and intelligence were average.  His thoughts were 
coherent and logical, but somewhat circumstantial.  There was 
outright flight of ideas.  Most of the veteran's thoughts 
concerned how fearful he felt at times and his efforts to 
deal with the fear.  He reported having only one close friend 
he could trust.  He also reported a decrease in his usual 
activities, including a decrease in social interest.  He was 
not delusional, but expressed a great deal of paranoia.  
There were no auditory or visual hallucinations, and the 
veteran was not suicidal or homicidal.  The diagnosis was 
PTSD, mild.    

Based on the evidence discussed above, the RO, in a rating 
decision dated in January 1997, increased the rating assigned 
for the veteran's service connected PTSD from 10 percent to 
30 percent.  

VA outpatient treatment records show that the veteran was 
seen in March 1997 and reported that his anxiety had 
increased and his appetite was decreased.  When seen in May 
1997, he noted that he was more depressed.  He had dreams 
which reminded him of Vietnam.  It was reported in July 1997 
that the veteran had had 40 jobs and that he had either been 
fired or left.  He was unable to find work at that time.  It 
was indicated that he had a long history of "mistrustful 
leading to dismissal from jobs."  He had a short temper, 
which interfered with his ability to get along with co-
workers.  He reported recurrent memories of combat 
experiences in Vietnam as well as a distrust of people.  He 
had a depressed mood, and irritability.  The Global 
Assessment of Functioning score was 50.

A VA psychiatric examination was again conducted in March 
1998.  It was noted that the veteran had last worked one year 
earlier secondary to arm pain.  The veteran stated that he 
had very few friends and did that like to be around people.  
He complained of recurrent and intrusive distressing 
recollections of the events in Vietnam.  He stated that he 
had nightmares two to three times per week.  He also noted 
that he had flashbacks.  When asked to describe them, these 
were feelings of being somewhat disoriented upon awakening 
from a bad dream or sometimes being so lost in thought that 
he would lose track of where he was.  The examiner did not 
consider these to be flashbacks.  The veteran also noted 
intense psychological distress and exposure to events that 
symbolized or resembled an aspect of the traumatic event.  He 
made efforts to avoid thoughts or feelings associated with 
the trauma.  However, he made no effort to avoid activities 
or situations arousing recollections of the trauma.  He 
denied psychogenic amnesia.  He had diminished interest in 
significant activities.  He also reported having feelings of 
detachment and estrangement from others, restricted range of 
affect and the sense of a foreshortened future.  He had 
difficulty falling and staying asleep nightly.  He denied 
irritability, difficulty concentrating and hypervigilance.  
He stated that he had an exaggerated startle response.  

On mental status examination, the veteran's eye contact was 
fair.  His speech was normal in rate, rhythm and volume.  His 
thought processes were clear, logical and goal directed.  He 
sat slightly stooped over and stood that way as well.  He was 
very focused on his somatic complaints.  The veteran's 
thought content was negative for auditory or visual 
hallucinations, or suicidal or homicidal ideation.  His mood 
was mildly depressed.  His affect was mobile and congruent.  
There was no impairment of thought processes or 
communication.  His ability to maintain minimal personal 
hygiene and other basic activities of daily living was 
normal.  He was oriented to person, place and time.  There 
was no indication of memory impairment.  He did not describe 
any obsessive or ritualistic behavior which interfered with 
routine activities.  No panic attacks were noted.  It was 
indicated that the veteran claimed to feel depressed 
sometimes.  There was no impairment in impulse control.  The 
diagnosis was PTSD.  The global assessment of functioning 
score was 65.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The relevant schedular criteria with respect to psychiatric 
disorders have changed during the veteran's appeal.  The 
change was effective on November 7, 1996.



On and after February 3, 1988, the Schedule for Rating 
Disabilities was amended to read as follows:

General Rating Formula for Psychoneurotic Disorders:                     
Ability to establish or maintain effective or favorable                      
	50%   
         relationships with people is considerably impaired. 
By              
         reason of psychoneurotic symptoms the reliability,                  
         flexibility and efficiency levels are so reduced as 
to              
         result in considerable industrial impairment.
                       
        Definite impairment in the ability to establish or                              
	30%   
         maintain effective and wholesome relationships with                 
         people. The psychoneurotic symptoms result in such                  
         reduction in initiative, flexibility, efficiency and                
         reliability levels as to produce definite industrial                
         impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996).

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (1998).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).  

The Board must next address whether the application of O.G.C. 
Prec. 9-93 on appeal would be in violation of Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).  It is noted that 
Bernard expressly addressed circumstances in which statutory 
or regulatory provisions or analyses provided under the case 
law of the Court had not been considered by the agency of 
original jurisdiction.  O.G.C.  Prec. 9-93 does not fall 
explicitly into one of those categories.  Moreover, the 
opinion does not change the rating criteria provided by 
regulation; rather, it only construes what the term 
"definite" means.  In this case, the veteran has been 
apprised of the governing law and regulations and has been 
provided adequate notice of the need to submit evidence or 
argument on the issue of entitlement to an increased rating 
for his psychiatric disorder.  Therefore, the Board finds 
that the veteran is not prejudiced by the application of 
O.G.C. Prec. 9-93.  With these considerations in mind, the 
Board will address the merits of the claim at issue.

On and after November 7, 1996, the Schedule for Rating 
Disabilities was again amended.   The pertinent provision now 
reads as follows:

General Rating Formula for Psychoneurotic Disorders:
Occupational and social impairment with reduced reliability                  
	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
      relationships.
                       
      Occupational and social impairment with occasional                              
	30%   
      decrease in work efficiency and intermittent periods of
      inability to perform occupational tasks (although 
generally
      functioning satisfactorily, with routine behavior, 
self-care,
      and conversation normal), due to such symptoms as:
      depressed mood, anxiety, suspiciousness, panic attacks
      (weekly or less often), chronic sleep impairment, mild
      memory loss (such as forgetting names, directions, 
recent events).   
                                                         
38 C.F.R. § 4.130, Diagnostic Code 9411.

"The intended effect of [the revision] is to update the 
portion of the rating schedule that addresses mental disorders 
to ensure that it uses current medical terminology and 
unambiguous criteria, and that it reflects medical advances 
that have occurred since the last review."  61 Fed. Reg. 
52695 (October 8, 1996).

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas, 1 Vet. App. 308, 313, the Court stated: 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we hold will apply . . . ."  The 
Board has therefore examined the two versions of the VA 
Schedule for Rating Disabilities in effect during the 
veteran's appeal in light of Karnas. 

The General Counsel of the VA concluded that it would have to 
be determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions. 
VAOPGCPREC 11-97 (March 25, 1997).

The Board has also considered whether consideration of all 
the schedular criteria without first referring the matter to 
the RO would be in violation of the Court's holding in 
Bernard, 4 Vet. App. 384.  In essence, Bernard held that the 
Board could not adjudicate questions which had not been first 
decided by the RO.  In deciding whether adjudication is 
permissible, the Board must first determine whether an 
appellant would be prejudiced by such action.  See VA O.G.C. 
Prec. Op. 16-92; Bernard, 4 Vet. App. at 394.

The Board believes that the veteran will not be prejudiced by 
consideration of an increased disability rating under all 
criteria which have been in effect during the pendency of the 
veteran's appeal, because, as discussed above, those most 
favorable to him will be applied.  The Board cannot identify 
any harm to the veteran caused by such consideration.  In 
this regard, the Board notes that he has been informed of the 
provisions of the regulations in effect in the statement of 
the case and/or the supplemental statement of the case.

The veteran asserts that a higher rating is warranted for 
PTSD.  He claims that his symptoms have increased in 
severity.  In this regard, the Board notes that the veteran 
has been afforded two VA examinations during the course of 
his appeal.  During the November 1996, VA examination, he was 
noted to be anxious and had circumstantial thoughts.  He was 
somewhat paranoid.  The examiner characterized his symptoms 
as mild.  The March 1998 examination findings are essentially 
similar.  Indeed, it appears to reflect some improvement in 
the veteran's symptoms.  While he was found to be slightly 
depressed, there was no indication of panic attacks, memory 
impairment or abnormal thoughts.  It is significant to point 
out that the Global Assessment of Functioning score was 65.  
A Global Assessment of Functioning score of 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  Richard v. Brown, 
9 Vet. App. 266, 267 (1996).  The Court has also held that 
global assessment of functioning scores between 55 and 60 
indicate only "moderate difficulty in social, occupational, 
or school functioning."  See Carpenter v. Brown,  8 Vet. App. 
243 (1995).  

The veteran asserts that the evaluation conducted in July 
1997 by his treating psychiatrist at the VA better reflects 
his condition than the findings recorded by the VA physician 
in March 1998.  It is significant to point out, however, that 
the conclusions following the most recent comprehensive VA 
examination were based on a review of the claims folder.  
Although the veteran argues that the examination is 
inadequate, the Board notes that it includes a summary of the 
veteran's current complaints, as well as detailed findings 
concerning his symptoms.  The Board finds, therefore, that it 
provides a sufficient basis on which his claim may be 
adjudicated.  The evidence in support of the veteran's claim 
consists primarily of his allegations regarding the severity 
of the symptoms of PTSD.  In contrast, the medical findings 
on examination are of greater probative value and fail to 
demonstrate that an increased rating is warranted under 
either the old or new criteria of Diagnostic Code 9411. 


ORDER

An increased rating for PTSD is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

